Citation Nr: 0605641	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-31 938 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, 
NOS, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

In a June 2003 statement in support of claim, the veteran 
appears to be making an informal claim for entitlement to 
service connection for a malignant tumor of the prostate, a 
skin condition, gout, and an enlarged heart, as due to 
exposure to Agent Orange.  The veteran also appears to be 
making an informal claim regarding his daughter, who was born 
with a congenital illness known as "sprankle disease."  The 
record does not indicate that the RO has addressed these 
separate and distinct matters. Therefore, they are REFERRED 
to the RO for appropriate action.


REMAND

The issue of entitlement to service connection for depressive 
disorder, NOS, claimed as PTSD, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on their part.  Further development would ensure 
that the veteran's due process rights are met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  

The RO denied service connection for PTSD, on the basis that 
the medical evidence did not show a confirmed diagnosis of 
PTSD, and for depressive disorder, NOS, on the basis of no 
evidence of in-service treatment for a psychiatric disorder.  
See January 2004 rating decision.  

The veteran thereafter submitted a timely Notice of 
Disagreement (NOD) in April 2004.  A Statement of the Case 
(SOC) was issued by the RO on July 7, 2004; a Supplemental 
SOC (SSOC) was issued on July 22, 2004.  A September 2004 
statement in support of claim was treated by the RO as a 
timely substantive appeal.  The requirement of a timely 
substantive appeal is waived and the Board has jurisdiction 
over the matter.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  Attached to the September 2004 statement was 
additional medical evidence from Dr. Escabi, which contained 
a September 2004 diagnosis of PTSD, major depressive 
disorder.  The RO did not issue a SSOC; the veteran's 
representative waived RO consideration of the additional 
evidence in October 2005.  

The veteran submitted statements detailing the stressors 
contributing to his PTSD.  See June 2003 and August 2005 
statements.  These stressors have not been verified by the 
RO.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in San 
Juan from September 2003.

2.  Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in his June 2003 
and August 2005 written statements.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
claims.  If the claims are denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC), and given an opportunity 
to respond, before the case is returned 
to the Board.  In particular, the SSOC 
should specifically discuss all evidence 
submitted after the July 2004 SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 
 
